                            UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    WESTERN DIVISION


IN RE: JOSEPH M POWELL                               )     CASE NO. 16-70233-JHH-13
                                                     )
                                                     )            CHAPTER 13 BANKRUPTCY
DEBTOR                                               )
                                                     )

                               NOTICE OF FINAL CURE PAYMENT

        Pursuant to Federal Bankruptcy Rule 3002.1(d), the Trustee filed Notice that the amount required to
cure the default in the below claim has been paid in full.

Name of Creditor: US BANK TRUST N.A.
Trustee Claim No.: 013

Last four (4) digits of any number used to identify the Debtor’s account: 7027


Final Cure Amount:

        Amount of Allowed Post-Petition Arrearage: $2,811.73

        Amount Paid By Trustee                             $2,811.73


Monthly Ongoing Mortgage Payment is Paid:

        ___ Through the Chapter 13 Trustee conduit             _x_ Direct by the Debtor


        Within 21 days of the service of this Notice, the creditor must file and serve same on the
Debtor, Debtor’s counsel and the Trustee, pursuant to Federal Bankruptcy Rule 3002.1(e), a
Statement indicating whether it agrees that the Debtor has paid in full the amount required to cure the
default and whether, consistent with Federal Bankruptcy Rule 1322(b)(5), the Debtor is otherwise
current on all the payments or be subject to further action of the Court including possible sanctions.


Dated: October 7, 2019                                   Respectfully Submitted:

                                                         /s/ C. DAVID COTTINGHAM
                                                         Standing Chapter 13 Trustee
                                     CERTIFICATE OF SERVICE

I hereby certify that on October 7, 2019, service of a true and complete copy of the above and foregoing
pleading or paper was made upon the following by depositing the same in the United States mail,
envelopes properly addressed to each of them and with sufficient first-class postage affixed.

Debtor
JOSEPH M POWELL
14642 LEWIS ROAD
TUSCALOOSA, AL 35406

Debtor's Attorney –
BOCKMAN LAW, LLC
2601 7TH STREET
TUSCALOOSA, AL 35401

Creditor(s)-
US BANK TRUST N.A.
SN SERVICING CORPORATION
323 FIFTH STREET
EUREKA, CA 95501




                                                         /s/ C. DAVID COTTINGHAM
                                                         Standing Chapter 13 Trustee
